Citation Nr: 1141718	
Decision Date: 11/09/11    Archive Date: 11/21/11

DOCKET NO.  09-43 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for left ear hearing loss, and if so, whether entitlement to service connection is warranted.

2.  Entitlement to service connection for right ear hearing loss. 

3.  Entitlement to a disability rating in excess of 20 percent for post-operative right shoulder with degenerative joint disease (DJD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The Veteran and spouse
ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The Veteran had active service from May 1981 to April 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In August 2010, the Veteran testified at a hearing held before a decision review officer at the RO.  In July 2011, the Veteran testified at a hearing held before the undersigned Veterans Law Judge at the RO.  Transcripts of both hearings have been reviewed and associated with the claims file.  

As will be discussed in further detail in the following decision, the Board finds that new and material evidence sufficient to reopen the previously denied claim for service connection for left ear hearing loss has been received.  Thus, the Board is granting this aspect of the Veteran's appeal.  The de novo issue of entitlement to service connection for left ear hearing loss, as well as the remaining issues on appeal-entitlement to service connection for right ear hearing loss and entitlement to an increased rating for the service-connected right shoulder disability, are addressed in the REMAND portion of the decision below and are being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An original claim for service connection for left ear hearing loss was denied by the RO in a rating decision in July 2002 and not appealed; this rating action is the last final denial as to this issue on any basis before the present attempt to reopen the claim.  

2.  The evidence received since the July 2002 rating decision is new and raises a reasonable possibility of substantiating the underlying claim for service connection for left ear hearing loss.  

3.  Bilateral hearing loss is reasonably shown to have had its origin during the Veteran's military service.


CONCLUSIONS OF LAW

1.  The July 2002 denial of service connection for left ear hearing loss is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2011).  

2.  The evidence received since the July 2002 rating action is new and material, and the claim for service connection for left ear hearing loss is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).  

3.  Resolving reasonable doubt in favor of the Veteran, bilateral hearing loss was incurred during military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist a claimant in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).  The VCAA applies in the instant case.  However, the Board's grant of service connection for bilateral hearing loss represents a complete grant of that portion of the benefits sought on appeal.  Thus, no further discussion of VA's duty to notify and assist is necessary.

Law and Analysis - New and Material Evidence

In July 2002, the RO denied service connection for left ear hearing loss on the basis that the medical evidence of record failed to show hearing loss that met the criteria set forth VA purposes.  Therefore, any "new" evidence would have to contribute toward substantiating left ear hearing loss under 38 C.F.R. § 3.385.  

The Veteran did not appeal the July 2002 decision, and it is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2011).  Rather, in January 2009, he filed an informal claim, seeking to reopen this matter.  

Before the Board may reopen a previously denied claim, it must conduct an independent review of the evidence to determine whether new and material evidence has been submitted sufficient to reopen a prior final decision.  The Board does not have jurisdiction to consider a claim which has been previously adjudicated unless new and material evidence is present, and before the Board may reopen such a claim, it must so find.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. App. 1 (1995); see Butler v. Brown, 9 Vet. App. 167, 171 (1996); 38 U.S.C.A. §§ 5108, 7104(b).  If the Board finds that new and material evidence has not been submitted, it is unlawful for the Board to reopen the claim.  See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

A previously and finally denied claim may be reopened by the submission of new and material evidence.  38 C.F.R. § 3.156(a) (2011).  New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  See also Hodge v. West, 155 F.3d 1356, 1359 (Fed. Cir. 1998).  In deciding the issue of whether newly received evidence is "new and material," the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512, 513 (1992).  

Since the July 2002 rating decision, the RO has received relevant evidence in the form of a May 2009 VA examination report that clearly shows that the Veteran now has bilateral sensorineural hearing loss as defined by the VA under 38 C.F.R. § 3.385.  Newly-received evidence also includes the Veteran's testimony from the July 2011 hearing.  As such, the evidence is new, in the sense that it was not of record when the RO denied the claim.  

As noted above, the claim was essentially denied in July 2002 because the Veteran had not presented evidence of a current disability.  However, the Court of Appeals for Veterans Claims (Court) recently issued a decision stating that new evidence would be considered to be material if it resolved any element that was previously not shown.  Shade v. Shinseki, 24 Vet App 110 (2010).  Thus, the medical evidence is also material because it addresses the fundamental requirements for service connection-namely, evidence of current left ear hearing loss, overcoming the primary reason the RO previously denied the claim.  Also, the Veteran's recent testimony that his hearing acuity has progressively worsened since service discharge is material because it addresses continuity of relevant symptoms since active duty.  Per Shade, this new evidence is also material.  

As new and material evidence has been received, the claim for service connection for left ear hearing loss is reopened.  The Board notes however that "[t]his does not mean that the claim will always be allowed, just that the case will be reopened and [that] the new evidence will be considered in the context of all other evidence for a new determination of the issue."  Smith v. Derwinski, 1 Vet. App. 178, 180 (1991).

Law and Analysis - Service Connection 

The Veteran asserts that he developed bilateral hearing loss as a direct result of his exposure to noise during military service.  
Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.304.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases, including sensorineural hearing loss, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

A disorder may also be service connected if the evidence of record reveals that the Veteran currently has a disorder that was chronic in service or, if not chronic, that was "noted" in service with post-service continuity of the same symptomatology and medical or lay evidence of a nexus between the present disability and the symptomatology.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  In other words, a Veteran can establish continuity of symptomatology in cases where he/she cannot fully establish the in-service and/or nexus elements of service connection discussed above.  See also Hickson v. West, 12 Vet. App. 247, 253 (lay evidence of in-service incurrence is sufficient in some circumstances for purposes of establishing service connection).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Further, the Court has indicated that the threshold for normal hearing is between 0 and 20 decibels, and that higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Even if disabling hearing loss is not demonstrated at separation, a veteran may, nevertheless, establish service connection for a current hearing disability by submitting evidence that a current disability is causally related to service.  Hensley v. Brown, supra, at 160.  

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The benefit of the doubt rule is inapplicable when the evidence preponderates against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

Turning to the evidence of record, the Board finds that there is little controversy in this case as to whether the Veteran was exposed to noise trauma in service.  His DD 214 indicates that he served as an antitank assaultman and a marksmanship instructor.  Therefore, his account of in-service noise exposure appears credible and consistent with the circumstances of his service.  Indeed, in this regard, the Board notes that the RO has conceded the Veteran's in-service noise exposure in its June 2009 grant of service connection for tinnitus based on such exposure.  

However, hearing loss, according to the threshold standards of 38 C.F.R. § 3.385, was not present at any time during service (including at the time of discharge) or within a year thereafter.  Although the Veteran's service treatment records (STRs) include an in-service hearing conservation data sheet and reports of audiometric examinations of the Veteran's hearing acuity, the hearing thresholds do not meet the criteria for disability under VA regulations.  

Furthermore, there is no evidence of hearing loss having manifested to a compensable degree within one year of separation from active service.  In fact, post-service treatment records are devoid of references to any pertinent disorder until a private audiological evaluation in July 2000 (more than 6 years after the Veteran's separation from active duty).  Puretone thresholds in the right ear were 25, 25, 20, 20, and 30 decibels at 500, 1,000, 2,000, 3,000 and 4,000 Hertz (Hz) respectively, and for the left ear at the same frequencies were 25, 25, 20, 45, and 35 decibels.  When examined by VA in March 2002, puretone thresholds in the right ear were 10, 15, 15, 25, and 25 decibels at 500, 1,000, 2,000, 3,000 and 4,000 Hz respectively, and for the left ear at the same frequencies were 10, 15, 15, 35, and 30 decibels.  Speech recognition was 94 percent in the right ear and 96 percent in the left ear.  Clearly, neither of the July 2000, nor the March 2002, audiometric testing results reflect hearing thresholds that meet the criteria for disability under VA regulations.  

In May 2009, the Veteran was again referred for VA examination for the specific purpose of obtaining an opinion as to whether or not any current hearing loss or tinnitus could be related to service.  Puretone thresholds in the right ear were 10, 15, 20, 30, and 45 decibels at 500, 1,000, 2,000, 3,000 and 4,000 Hz respectively, and for the left ear at the same frequencies were 10, 20, 20, 40, and 45 decibels.  Speech recognition was 92 percent in both ears.  Based on review of the claims file including STRs, the fact that no pure tone documentation is available from 1985 to 2000, and the Veteran's reported onset of hearing loss after 1985, the examiner concluded that the examiner could not relate the Veteran's current hearing loss to service without resorting to mere speculation.  However, the examiner was able to conclude, based on the same information, that the tinnitus was as likely as not caused by or a result of military noise exposure.  

In determining whether service connection is warranted for disease or disability, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Although hearing loss was not diagnosed until 15 years after service discharge and the recent VA examiner could not determine without resorting to speculation whether it was related to service," the Board is satisfied that it cannot be clearly disassociated from his conceded in-service exposure to loud noises.  

Of particular significance to the Board is the Veteran's conceded in-service noise exposure as well as his competent descriptions of hearing problems since service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) & Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Importantly, the May 2009 VA examiner, in rendering the etiological opinion, did not address this relevant evidence.  In addition, the Veteran has been granted compensation for tinnitus which adds weight to his claim that his hearing loss is also related to service because "an associated hearing loss is usually present" with tinnitus.  The Merck Manual, Sec. 7, Ch. 82, Approach to the Patient with Ear Problems.  

Consequently, the benefit of the doubt is resolved in the Veteran's favor, and service connection for bilateral hearing loss is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for left ear hearing loss is reopened, and to this extent the claim is granted.

Service connection for bilateral hearing loss is granted.


REMAND

The Veteran contends that his service-connected right shoulder disability is more disabling than is reflected in the current 20 percent evaluation.  Specifically, he asserts that his right shoulder impairment has worsened since he was last examined by VA in May 2009.  

In this regard, the Board acknowledges that the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted. VAOPGCPREC 11-95.  However, there is also evidence that there may have been a material change in the severity of the Veteran's right shoulder since the 2009 VA examination. 

For instance, although the Veteran's right shoulder flexion was limited to 120 degrees and abduction limited to 75 degrees, the May 2009 VA joints examination did not indicate that the Veteran experienced giving way, instability, stiffness, weakness, or incoordination nor was there objective evidence of episodes of dislocation or subluxation effusion or inflammation.  However, in a private orthopedic clinic consultation in August 2010, the Veteran was considering nerve ablation as well as chronic pain management.  Also, at that time, active forward flexion was limited to about 110 degrees.  And, at his July 2011 hearing, he complained of popping when lifting his arm to 90 degrees and episodes of dislocation.  

Thus, to ensure that the record reflects the current severity of the Veteran's right shoulder condition, the Board finds that a more contemporaneous examination is needed to properly evaluate the service-connected disability under consideration.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").  The examination should include a review of the claims file and past clinical history, with particular attention to the severity of present symptomatology, as well as any significant pertinent interval medical history since his last VA examination in 2009.  

Also on remand, ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).  In this regard, the Board notes that the most recent record of any outpatient treatment that the Veteran has undergone (and that is included in his claims folder) is dated in January 2011.  

Accordingly, the case is REMANDED for the following action:

1.  After procuring the appropriate release of information forms where necessary, obtain records of any recent treatment for, or evaluation of, the service-connected right shoulder disability that the Veteran has undergone.  The Board is particularly interested in any pertinent treatment that the Veteran may have received since January 2011.  

Document the attempts to obtain such records.  If the AMC/RO is unable to obtain any pertinent evidence identified by the Veteran, so inform him and request that he obtain and submit it.  If any records are unavailable, do not exist, or further attempts to obtain them would be futile, document this fact in the claims file.  See 38 U.S.C.A. § 5103A(b).  All such available documents should be associated with the claims folder.  

2.  Then, accord the Veteran an appropriate VA examination to determine the nature and extent of the service-connected post operative right shoulder with DJD.  The claims folder must be made available to the examiner for review of the case, and the examination report should include discussion of the Veteran's documented medical history and assertions.  A notation to the effect that this record review took place should be included in the report.  All indicated tests and studies, including X-rays, should be performed, and the examiner should review the results of any testing prior to completing the report.  

The examiner should also describe in detail all symptoms reasonably attributable to service-connected right shoulder disability and its current severity.  In addition, the examiner should:

a) conduct range of motion testing of the Veteran's right shoulder (expressed in degrees, with standard ranges provided for comparison purposes).  

The examiner should also render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the right shoulder.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  The examiner should also indicate whether, and to what extent, the Veteran likely experiences functional loss due to pain, and/or any of the other symptoms noted above, during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.  

b) opine as to whether, in view of the overall functional limitations imposed by the Veteran's right shoulder disability, is it comparable to either favorable or unfavorable ankylosis of the scapulohumeral articulation.  If so, the examiner should discuss the extent of any such ankylosis.  

c) discuss the presence (including extent) or absence of any malunion of the right humerus; recurrent dislocation at the right scapulohumeral joint; fibrous union, non-union (a false flail joint), or loss of the head (flail shoulder).  

d) address the impact of the Veteran's service-connected right shoulder on his ability to obtain and maintain gainful employment.  

Complete rationale for all opinions should be provided.  
3.  After completing the requested action, and any additional notification and/or development deemed warranted, readjudicate the issue of entitlement to a higher rating for the service-connected post-operative right shoulder with DJD.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative an appropriate supplemental statement of the case and give them an appropriate time period in which to respond.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


